Case 1:20-cr-00116-TWP-DML Document 45 Filed 03/01/21 Page 1 of 6 PageID #: 328




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )    Case No. 1:20-cr-00116-TWP-DML
                                                       )
 RUSSELL TAYLOR,                                       )
                                                       )
                               Defendant.              )

                     ENTRY ON GOVERNMENT'S MOTION IN LIMINE

        This mater is before the Court on the Government’s Motion in Limine pursuant to Rule 609

 of the Federal Rules of Evidence (Filing No. 33). Defendant Russell Taylor (“Taylor”) is charged

 in a thirty-four count Indictment with Sexual Exploitation of a Minor and Attempted Sexual

 Exploitation of a Minor, Coercion and Enticement, Distribution of Visual Depictions of a Minor

 Engaging in Sexually Explicit Conduct, Receipt of Visual Depictions of Minors Engaging in

 Sexually Explicit Conduct, Possession of Visual Depictions of Minors Engaging in Sexually

 Explicit Conduct, and Conspiracy to Possess Visual Depictions of Minors Engaging in Sexually

 Explicit Conduct. (Filing No. 1.) The Government seeks an order limiting cross-examination of

 the minor victims regarding their criminal history in accordance with Rule 609(a). For the reasons

 set forth herein, the Court grants the Government’s Motion.

                                            I.   BACKGROUND

        Taylor's jury trial is scheduled to begin on Monday, May 3, 2021. In its case-in-chief, the

 Government anticipates calling as witnesses four minor victims who have criminal histories. The

 Government requests that the Court issue an order limiting any cross-examination of these

 witnesses regarding their criminal history to: (1) the particular felony charged; (2) the date of the
Case 1:20-cr-00116-TWP-DML Document 45 Filed 03/01/21 Page 2 of 6 PageID #: 329




 conviction; and (3) the disposition of the case. In particular, the Government proffers the following

 witnesses have the following criminal histories:

 A.     Minor Victim 1.

        On November 19, 2014, Minor Victim 1 was convicted of misdemeanor Possession of

 Marijuana in Marion County, Indiana in Case Number 49G08-1409-CM-45005. Minor Victim 1

 was sentenced to 180 days in jail with 176 days suspended. On January 28, 2019, Minor Victim

 1 was convicted of misdemeanor Theft in violation of Ind. Code § 35-43-4-2(a) in Hendricks

 County, Indiana in Case Number 32D02-1806-CM-827. On August 5, 2019, Minor Victim 1 was

 convicted of misdemeanor Possession of Cocaine in Hendricks County, Indiana in Case Number

 32D02-1902-F6-147. She was sentenced to 365 days in jail with 349 days suspended to probation.

 On June 22, 2020, a probation violation was filed against Minor Victim 1, she admitted to the

 probation violation on October 20, 2020 and was sentenced to 140 days in jail. On May 11, 2020,

 Minor Victim 1 was convicted of felony Possession of Methamphetamine in Washington County,

 Indiana under Case Number 88D01-2003-F6-218. She was sentenced to 94 days in jail.

 B.     Minor Victim 3.

        On August 26, 2019, Minor Victim 3 was convicted of misdemeanor Operating a Vehicle

 under the Influence of a Schedule I or II Controlled Substance in Wayne County, Indiana in Case

 Number 89D03-1907-CM-736. She was sentenced to 14 days in jail.

 C.     Minor Victim 4.

        On February 26, 2019, Minor Victim 4 was convicted of misdemeanor Possession of

 Marijuana in Wayne County, Indiana in Case Number 89D03-1901-CM-26. She received a

 suspended sentence of 30 days.




                                                    2
Case 1:20-cr-00116-TWP-DML Document 45 Filed 03/01/21 Page 3 of 6 PageID #: 330




 D.     Minor Victim 6.

        On August 8, 2017, Minor Victim 6 was convicted of misdemeanor Possession of

 Marijuana in Cook County, Georgia. She was sentenced to 1 year of probation, 40 hours of

 community service, and a $500.00 fine. Minor Victim 6 successfully completed her probation on

 April 24, 2018.

                                    I.      LEGAL STANDARD

        "[J]udges have broad discretion in ruling on evidentiary questions during trial or before on

 motions in limine." Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). This

 Court has the power to exclude evidence in limine only when evidence is clearly inadmissible on

 all potential grounds. Luce v. United States, 469 U.S. 38, 41 (1984) (federal district courts have

 authority to make in limine rulings pursuant to their authority to manage trials). See Hawthorne

 Partners v. AT&T Technologies, Inc., 831 F. Supp. 1398, 1400 (N.D. Ill. 1993). Unless evidence

 meets this exacting standard, evidentiary rulings must be deferred until trial so questions of

 foundation, relevancy, and prejudice may be resolved in context. Id. at 1400-01. Moreover, denial

 of a motion in limine does not necessarily mean that all evidence contemplated by the motion is

 admissible; rather, it only means that, at the pretrial stage, the court is unable to determine whether

 the evidence should be excluded. Id. at 1401.

        Federal Rule of Evidence 609 allows the admission of evidence of a prior criminal

 conviction when used to impeach a witness. Rule 609(a) states that when attacking a witness’

 truthfulness for a crime that was punishable for more than one year, the evidence

        must be admitted, subject to Rule 403, . . . in a criminal case in which the witness
        is not a defendant . . . ; and . . . for any crime regardless of the punishment, the
        evidence must be admitted if the court can readily determine that establishing the
        elements of the crime required proving – or the witness’s admitting – a dishonest
        act or false statement.



                                                   3
Case 1:20-cr-00116-TWP-DML Document 45 Filed 03/01/21 Page 4 of 6 PageID #: 331




 Fed. R. Evid. 609(a) (1)(A).

         In general, witnesses may only be impeached with convictions for felony offenses or

 convictions for misdemeanors that involve dishonesty or false statements. United States v. Galati,

 230 F.3d 254, 261 (7th Cir. 2000). “This is true whether it is the defendant being impeached or a

 witness being impeached.” United States v. Smith, 454 F.3d 707, 716 (7th Cir. 2006). A limiting

 instruction which tells the jury that the prior convictions may only be used in determining the

 credibility of the defendant reduces the prejudicial effect of admission. United States v. Redditt,

 381 F.3d 597, 601 (7th Cir. 2004).

                                      II.     DISCUSSION

        On December 4, 2020, the Government filed its Motion in Limine (Filing No. 33).

 Defendant Taylor was ordered to file any response to the Motion in Limine no later than December

 18, 2020 (Filing No. 35). Taylor did not file a response to the Motion, so it is now ripe for the

 Court's consideration.

        The Government contends the only qualifying conviction of its four proffered witnesses is

 Minor Victim 1’s May 11, 2020 conviction for felony possession of methamphetamine. With

 respect to this conviction, the Government requests that the Court enter an order limiting cross-

 examination of Minor Victim 1 regarding her criminal history to the name of the crime charged

 (possession of methamphetamine), the date (May 11, 2020), and the disposition of the case (a

 conviction). (Filing No. 33 at 4.) The Government argues that Minor Victim 1’s remaining

 criminal history, including her conviction for misdemeanor theft, is not admissible because this

 conviction does not include an element fraud. Id.

        With respect to Minor Victims 3, 4, and 6, the Government argues their criminal histories

 are not admissible under Rule 609(a), as the convictions were not for felonies or misdemeanors



                                                 4
Case 1:20-cr-00116-TWP-DML Document 45 Filed 03/01/21 Page 5 of 6 PageID #: 332




 involving dishonesty or false statements. Thus, the Government requests that the Court enter an

 order precluding any discussion of these witnesses' criminal histories at trial.

        Taylor has not filed a response in opposition to the Government’s request in limine. Having

 reviewed the Government’s submission and balancing the factors at this stage of the proceedings,

 the Court determines the probative value of Minor Victim 1's prior conviction for felony

 Possession of Methamphetamine outweighs any unfair prejudice. The Court further determines

 that questioning concerning the admissible impeachment evidence for Minor Victim 1 should be

 limited to the name of the crime charged, the date of the conviction, and the disposition of the case.

 See United States v. Fawley, 137 F.3d 458, 473 (7th Cir. 1988) (limiting cross-examination of

 witness regarding his criminal history to whether the witness had previously been convicted of a

 felony, the nature of his felony conviction, and when the conviction occurred); see also United

 States v. Robinson, 8 F.3d 398, 409 (7th Cir. 1993) (stating that cross-examination of testifying

 defendant regarding his criminal history should have been limited to whether the defendant had

 previously been convicted of a felony, what that felony was, and when the conviction was

 obtained). With respect to Minor Victims 3, 4, and 6, the Court determines that their misdemeanor

 criminal histories are not admissible under Rule 609(a).

                                       III.    CONCLUSION

        For the reasons stated above, the Court GRANTS the Government’s Motion in Limine

 regarding the Criminal Records of Minor Victims 1, 3, 4 and 6 (Filing No. 33). The Court enters

 an order limiting any cross-examination of Minor Victim 1 regarding her criminal history to the

 name of the crime charged (possession of methamphetamine), the date (May 11, 2020), and the

 disposition of the case (a conviction). The Court also enters an order limiting any cross-

 examination of the criminal histories of Minor Victims 3, 4, and 6, as their convictions are not



                                                   5
Case 1:20-cr-00116-TWP-DML Document 45 Filed 03/01/21 Page 6 of 6 PageID #: 333




 admissible under Rule 609(a). The Government shall file a proposed limiting instruction

 regarding Minor Victim 1’s felony conviction in accordance with the pretrial schedule set by the

 Court.

          An order in limine is not a final, appealable order. If the parties believe that evidence

 excluded by this Order becomes relevant or otherwise admissible during the course of the trial,

 counsel may approach the bench and request a hearing outside the presence of the jury. Likewise,

 if the parties believe that specific evidence is inadmissible during the course of the trial, counsel

 may raise specific objections to that evidence.

          SO ORDERED.

 Date: 3/1/2021




 DISTRIBUTION:

 Jeremy Brian Gordon
 LAW OFFICE OF JEREMY GORDON
 jeremy@gordondefense.com

 Zachary Lee Newland
 JEREMY GORDON, PLLC
 zach@gordondefense.com

 Bradley Paul Shepard
 UNITED STATES ATTORNEY'S OFFICE
 brad.shepard@usdoj.gov

 Kathryn E. Olivier
 UNITED STATES ATTORNEY'S OFFICE
 kathryn.olivier@usdoj.gov




                                                   6
